United States Court of Appeals
                                                                             Fifth Circuit
                                                                            F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                           November 18, 2004
                             FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                               Clerk


                                   No. 04-40584
                                 Summary Calendar



      TRAVON M. JULY,

                                                    Plaintiff-Appellant,

                                       versus

      JO ANNE B. BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                    Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Eastern District of Texas
                          (USDC No. 9:02-CV-322-RHC)
           _______________________________________________________


Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

      We affirm the district court for the following reasons:

      1.     The ALJ’s determination that appellant is not disabled, reached under


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
         correct legal standards, is supported by substantial evidence. Carey v.

         Apfel, 230 F.3d 131, 135 (5th Cir. 2000). Appellant has failed to rebut

         the Commissioner’s evidence that he is capable of performing work

         existing in significant numbers in the national economy. Selders v.

         Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).

    2.   Appellant has not established that, due to his attorney’s or the ALJ’s

         failure to develop the record, he suffered prejudice. Ripley v. Chater.

         67 F.3d 552, 557 (5th Cir. 1995).

AFFIRMED.




                                      2